         Case 1:21-cr-00107-RDM Document 16 Filed 03/04/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       CRIM NO. 21–cr–00107-RDM
                                             )
BRUNO JOSEPH CUA,                            )
                                             )
       Defendant.                            )
                                             )

                 THIRD NOTICE OF SUPPLEMENTAL INFORMATION

       Defendant Bruno Joseph Cua, by and through his attorneys, hereby provides this Court

with supplemental information in support of his motion for revocation of detention.1

       A. Release of Proud Boy Ethan Nordean

       Yesterday, Chief Judge Beryl Howell denied the government’s appeal of a release order

and released Capitol defendant Ethan Nordean on conditions, including home detention. United

States v. Nordean, 1:21-mj-00195-ZMF. Mr. Nordean, a/k/a Rufio Panman, is a member of the

Proud Boys, a “Western chauvinist” rightwing organization known for its violent skirmishes

with counter-protestors, describing himself as the “Sergeant at Arms” of the Seattle Chapter. The

government alleges in the complaint that Nordean “and other Proud Boys members were

planning in advance to organize a group that would attempt to overwhelm police barricades and

enter the United States Capitol building.” Id., ECF No. 1-1 at 5-6 (attached hereto as Exhibit 1).

       On January 6, 2021, Mr. Nordean was observed leading a group of Proud Boys to the

Capitol while holding a megaphone. Id. at 5. After the crowd overwhelmed officers at the



1
  Counsel wishes to correct and clarify a typographical error made in its prior notice of
supplemental information (ECF No. 15), in which the defense mistakenly stated that Mr. Cua
had been charged under 18 U.S.C. § 111(b). ECF No. 15 at 1. In fact, as shown in the Indictment
and discussion in Mr. Cua’s motion for revocation of release, Mr. Cua was charged only with the
less offense under section 111(a).
         Case 1:21-cr-00107-RDM Document 16 Filed 03/04/21 Page 2 of 4




pedestrian gate of the Capitol grounds, Mr. Nordean was captured in an image showing he was

one of the first persons to reach a second police line attempting to stop the mob in the west plaza.

Id. at 8. The complaint then includes several images of Mr. Nordean inside the Capitol. Id. at 4-

5.

       Mr. Nordean’s social media posts prior to and after January 6, 2021, illustrate that he

planned to come to D.C. with others to engage in violence and disrupt the congressional

proceedings, including statements in opposition to law enforcement:

           •   On December 27, 2020, Nordean posted on Parler: “Anyone looking to help us
               with safety/protective gear, or communications equipment it would be much
               appreciated, things have gotten more dangerous for us this past year, anything
               helps.”

           •   On January 4, 2021, Nordean posted a video to Parler that he captioned “Let them
               remember the day they decided to make war with us.” In the video, Nordean and
               others are shown wearing tactical gear.

           •   Also on January 4, 2021, Nordean posted a lengthy video of himself and another
               person to his Parler account that included statements from him such as, “This stuff
               is real. We are in a war.” He states that “the police are starting to become a
               problem.” In talking about criticism of the Proud Boys, he states “we’re never
               going to look good doing it, because violence doesn’t look good.” And in a
               prescient moment when talking about what to do about rampant voter fraud, he
               states that, while some believe they are complacent and that “Facebook posts” are
               “all we’re going to do,” the Proud Boys were going to “bring back that original
               1776 . . . .” Finally, he states, “We’re coming back. We’re coming to D.C. and
               we’re going to take this country back.”

           •   On January 5, 2021, the day before the Capitol riot, Nordean posted on Parler:
               “[F]unny thing is that they don’t realize is, is we are coming for them.”

           •   On January 8, 2021, after the riots in which he participated, Nordean posted a
               photo on his Parler page of a Capitol Police officer administering pepper spray
               during the riot on January 6, 2021, with the caption “honorable oath breakers.” He
               added, “if you feel bad for police, you are part of the problem. . .”




                                                 2
          Case 1:21-cr-00107-RDM Document 16 Filed 03/04/21 Page 3 of 4




       In sum, Mr. Nordean, who had engaged in political violence previously,2 stated his intent

on social media to go to D.C. on January 6 to disrupt Congress’s activities, including statements

about war, violence, 1776, and “taking this country back.” His planning and coordination is

evident by the fact that he met up with a group of Proud Boys and marched on the Capitol,

participating in the crowd that pushed its way into the Capitol, and he entered the Capitol. All of

these actions fulfilled his statements on social media. Afterward, he called law enforcement

officers who tried to stop the riots “oath breakers.”

       Notwithstanding Mr. Nordean’s membership in a radical rightwing organization known

to engage in violence, his talk of violence, disruption, anti-government, and revolution on social

media, and the fact that he followed through on that talk and continued the talk after January 6,

Chief Judge Howell released Mr. Nordean with conditions. By contrast, Mr. Cua, just 18 years

old, is alleged to have acted entirely on his own, without coordination with others, and with

much less overall impact on the events of January 6th.

       B. Mr. Cua’s Remorse

       Since yesterday’s hearing, Mr. Cua’s parents have provided email messages to defense

counsel where Mr. Cua, writing from Grady County Jail, expresses his deep remorse for—and

understanding of—the nature of his actions. He writes: “I’m kicking myself for my pointless

social media activity. I never realized I could really get in trouble for what I said on the internet,

it seemed like everyone said whatever they wanted.” He also states: “Social media is mind



2
  Mr. Nordean is also somewhat infamous in rightwing social media and has a high-profile
among the Proud Boys after being captured in an online viral video that he himself calls the
“punch heard around the world,” ECF NO. 1-1 at 5 (using that phrase in his Parler profile), a
reference to the opening shots of the Battles of Lexington and Concord that started the
Revolutionary War. In the video, he is shown taking down an alleged “Antifa” protestor with a
single punch. See https://www.thedailybeast.com/proud-boys-the-infamous-right-wing-brawlers-
head-to-the-heart-of-antifa-country.
                                                   3
         Case 1:21-cr-00107-RDM Document 16 Filed 03/04/21 Page 4 of 4




control, and it’s addicting. Come to think of it it sounds like a modern drug. Never again. Theres

[sic] so many things I wish I could change.”

                                                     Respectfully submitted,


DATED: March 4, 2021                                 /s/ William E. Zapf
                                                     William E. Zapf (D.C. Bar No. 987213)
                                                     Jonathan Jeffress (D.C. Bar No. 479074)
                                                     KaiserDillon PLLC
                                                     1099 14th Street NW
                                                     8th Floor West
                                                     Washington, DC 20005
                                                     T: (202) 640-2850
                                                     F: (202) 280-1034
                                                     wzapf@kaiserdillon.com
                                                     jjeffress@kaiserdillon.com

                                                     Attorneys for Bruno Joseph Cua




                                                4
